Title: To John Adams from John Sinclair, 22 June 1801
From: Sinclair, John
To: Adams, John



Dr Sir
Charlotte Square Eding 22 June 1801

I have now the pleasure of inclosing, the plan of a new Town I am erecting in the north of Scotland, where you will see the place destined for erecting a monument to the memory of our much respected friend General Washington.
I hope that you have received the copies of the Generals letters to me, transmitted to you some months ago.
At present they are a singular publication, but must be an uncommonly valuable relic in America, a century or two hence—
I remain with much esteem— / your faithfull & / Obdt Servant

John Sinclair